DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6 August 2022 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 7, “truss-like” should be - - truss - - or - - truss shaped - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-19, 21-26, and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willaredt et al. (US 2009/0223093) (“Willaredt”).
Claim 15: a folding-out articulated mast (5) with a turntable rotatable about a vertical axis (vertical axis shown in Fig. 1 indicates a turntable with 3 rotating relative to 2) and with a plurality of mast segments (5), the mast segments are each pivotable on articulated joints about articulated axes relative to an adjacent mast segment or the turntable (at 6), wherein at least one mast is segment formed by a hollow structure of wall elements connected with each other (Fig. 5), wherein at least one of the wall elements includes recesses that form a truss-like structure comprising webs (11 in between 12) and pocket surfaces (at least one 12), the pocket surfaces having a reduced material thickness of the at least one wall element (14 at another 12) outside the recesses such that the at least one wall element is closed (Fig. 2/5);
For clarification of claim language from the specification of the current application (see partial picture of Fig. 4 below), “The mast segment 5c has a plurality of recesses 11 on the wall element 8, which form a truss-like structure with webs 12 and pocket surfaces 13.” Recess 11 is the inside volume of pocket surface 13. Therefore, recess 12 of Willaredt may have a recess therein.

    PNG
    media_image1.png
    387
    485
    media_image1.png
    Greyscale

Claim 16: wherein the recesses are arranged on an inner side of the at least one wall element (Fig. 5);
Claim 17: wherein the pocket surfaces have a reduced material thickness compared to the webs (Fig. 2/5);
Claim 18: wherein the webs have the same material thickness as the material thickness of the at least one wall element outside the recess (12 vs. another 12);
Claim 19: wherein the at least one mast segment has a substantially planar outer side (Fig. 2/5);
Claim 21: wherein a surface portion and/or a relative depth of the recess increases toward a top of the at least one mast segment (increases stepwise in Fig. 5);
Claim 22: wherein a last of the plurality of mast segments is a mast top and includes recesses (last 5 in Fig. 1);
Claim 23: wherein inner edges of the recess are rounded (inner edge of 12 in Fig. 2 has rounded corner);
Claim 24: wherein the recesses are circumferentially closed (inner edge of 12 in Fig. 2 has rounded corner that is closed with other parts of recess);
Claim 25: wherein the recesses are arranged in cascade form (there are many 12’s in Fig. 2);
Claim 26: wherein the recesses are milled recess (11 is milled for recesses in Fig. 2; “cut-out” implies milling);
Claim 32: wherein the at least one wall element, the recesses, the webs, and the pocket surfaces are formed from a single sheet of metal (The method of forming the apparatus is not germane to the issue of patentability of the apparatus itself. Therefore, the single sheet of metal limitations have not been given patentable weight.);
Claim 33: wherein the recesses are not formed by an open structure in the at least one wall element (Fig. 2/5);
Claim 34: wherein the webs and the pocket surfaces are not formed by an open structure in the at least one wall element (they are closed by a closed shape in Fig. 2)
Claim 35: wherein the recesses are arranged such that no recesses are provided in a region of weld seams (welds are optional and not necessarily present in Willaredt, so regions as claimed may not have weld seams; see “for example” and “can be” language in Willaredt’s disclosure re. welds in paragraph [0029]; alternatively, the region as claimed do not have weld seams).

Claim Rejections - 35 USC § 103
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaredt in view of Stephen et al. (US 4989774) (“Stephen”). Willaredt discloses all the limitations of the claims as discussed above. Willaredt does not directly show recesses that are etched recesses.
Stephen shows a similar device having recesses that are etched recesses for the purpose of keeping the recesses at a consistent thickness for predictable elasticity results for its load bearing structure (column 4, lines 27-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Willaredt as taught by Stephen and include Stephen’s similar device having recesses that are etched recesses for the purpose of keeping the recesses at a consistent thickness for predictable elasticity results for its load bearing structure.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaredt in view of Jianjun et al. (CN101666162A) (“Jianjun”). Willaredt discloses all the limitations of the claims as discussed above; and
Claim 29: the webs extending along a longitudinal direction (12; Fig. 2/5).
Willaredt does not directly show:
Claim 28: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fiber layers, wherein the recesses comprise fewer fiber layers compared to a number of fiber layers in the wall element outside the recesses;
Claim 29: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fibers, wherein the plurality of fibers forming the webs are aligned parallel to the longitudinal direction of the webs.
Jianjun shows a similar device having:
Claim 28: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fiber layers, wherein the recesses comprise fewer fiber layers compared to a number of fiber layers in the wall element outside the recesses (figure 3);
Claim 29: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fibers, wherein the plurality of fibers forming the webs are aligned parallel to the longitudinal direction of the webs (figure 3);
for the purpose of maintaining less weight while ensuring higher strength and fatigue resistance, thus prolonging the service life of the joint arm (English abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Willaredt as taught by Jianjun and include Jianjun’s similar device having:
Claim 28: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fiber layers, wherein the recesses comprise fewer fiber layers compared to a number of fiber layers in the wall element outside the recesses;
Claim 29: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fibers, wherein the plurality of fibers forming the webs are aligned parallel to the longitudinal direction of the webs;
for the purpose of maintaining less weight while ensuring higher strength and fatigue resistance, thus prolonging the service life of the joint arm.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaredt in view of Munuswamy et al. (US 9290363) (“Munuswamy”). Willaredt discloses all the limitations of the claims as discussed above. Willaredt does not directly show that a material thickness of the at least one wall in the recesses is about 1 mm.
Munuswamy shows a similar device having a material thickness of the at least one wall in the recesses is about 1 mm for the purpose of obtaining full penetration welds for increase apparatus service life (column 10, lines 39-56; note “or less”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Willaredt as taught by Munuswamy and include Munuswamy’s similar device having a material thickness of the at least one wall in the recesses is about 1 mm for the purpose of obtaining full penetration welds for increase apparatus service life.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaredt in view of Jianjun and Munuswamy. Willaredt discloses all the limitations of the claims as discussed above. Willaredt does not directly show that a material thickness of the at least one wall outside the recesses is 3 mm.
Munuswamy shows a similar device having a material thickness of the at least one wall outside the recesses is 3 mm for the purpose of obtaining full penetration welds for increase apparatus service life (column 10, lines 39-56; note “or less”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Willaredt and Jianjun as taught by Munuswamy and include Munuswamy’s similar device having a material thickness of the at least one wall outside the recesses is 3 mm for the purpose of obtaining full penetration welds for increase apparatus service life.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652